Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed October 25, 2019 is acknowledged.  Claims 4-5 are amended.  Now, Claims 1-5 are pending.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claim 4 recites the limitation "component (E)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over JP338 (JP 08 269338) as evidenced by Evonik 
(https://products-re.evonik.com/www2/uploads/productfinder/AEROSIL-200-EN.pdf).
	JP338 discloses a molding article prepared from an addition-curable silicone rubber composition comprising a) 100 parts by weight of an alkenyl functional organopolysiloxane, b) a SiH functional organopolysiloxane, c) 5 to 50 parts by 3/g [m2/g], d) a catalytic amount of a Pt based catalyst and e) 0.01 to 10 parts by weight of an organopolysiloxane release agent. ([0006] and [0057]) A suitable silica fine powder is Aerosil 200. ([0040]) The Aerosil 200 is indeed fumed silica as taught by Evonik. Since Aerosil 200 reads on Applicant’s component (E), it would be a reinforcing filler. A suitable silicone oil release agent include the one having a structure depicted at [0049]-[0050], which contains 42 mol% of phenyl groups based on the total number of the substituents bonded to the silicon atoms on the silicone oil. The amount of the silicone oil is further exemplified as 0.68 parts by weight as shown at [0047]. Thus, in a broader embodiment with respect to the disclosure at [0047], JP338 teaches the use of silicone oil ranging from 0.68 to 10 parts by weight. In light of this broader embodiment, one of ordinary skill in the art would immediately envisage the corresponding claimed range of the silicone oil (i.e., 1 to 10 parts by weight) with sufficient specification. JP338 is silent on the presently claimed amount of the SiH functional organopolysiloxane. However, the amount would affect the amount of SiH groups and, in turn, the strength/softness of the cured product. ([0031]) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the SiH functional organopolysiloxane in whatever amount through routine 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
November 5, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765